          Case 3:17-cv-01103-BAJ-EWD             Document 103        07/13/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


TONY CORMIER (#278001)                                                            CIVIL ACTION

VERSUS

RAMAN SINGH, ET AL.                                                     NO.: 17-1103-BAJ-EWD


                                     RULING AND ORDER

          Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 92) entered pursuant to 28 U.S.C. § 636(b)(1). The Report

and Recommendation addresses Defendants’ Motion to Dismiss (Doc. 86), which

Plaintiff opposed. See (Doc. 91). In the Report and Recommendation, the Magistrate

Judge recommended that the Motion to Dismiss be granted for failure to timely effect

service. (Doc. 92, at p. 2). Further, the Magistrate Judge recommended amending

Plaintiff’s claims, as indicated in his Response to the Order to Show Cause (Doc. 80),

effectively dismissing Defendants Louisiana Health Care systems, Secretary James

LeBlanc, Warden Timothy Hooper, and the United States Food and Drug

Administration. 1 Lastly, because dismissing the claims and Defendants as indicated

above would eliminate the federal question subject matter jurisdiction pursuant to

which this action was removed from the 18th Judicial District Court, the Magistrate

Judge recommended that this matter be remanded to state court. (Id. at p. 7).




1   The Court construes Plaintiff’s Response (Doc. 80) as a Motion to Amend, and rules accordingly.

                                                    1
       Case 3:17-cv-01103-BAJ-EWD        Document 103      07/13/20 Page 2 of 4




      The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein.

      Defendant Ethicon filed a timely objection to the Report as well as a response.

See (Doc. 93; Doc. 100). The Magistrate Judge recommended remanding this matter

to the 18th Judicial District Court “unless Ethicon can show another basis for the

exercise of federal jurisdiction.” (Doc. 92, at p. 9). Accordingly, Ethicon argued that

diversity jurisdiction under 28 U.S.C. § 1332 is appropriate, as Plaintiff is a Louisiana

resident, while Ethicon is a citizen of New Jersey, and the damages sought well

exceed the statutory minimum of $75,000. (Doc. 93 at p. 5–6). The Court agrees with

Defendants’ assessment and finds it in the best interests of judicial economy to

maintain diversity jurisdiction over this action, which has been pending before the

Court for nearly three years.

      Additionally, Ethicon argues that, like the Defendants discussed in the Motion

to Dismiss (Doc. 86), Defendant Johnson & Johnson has neither waived service nor

been properly served. It argues that the Waiver of Service (Doc. 1–2), while addressed

to Ethicon and Johnson & Johnson, was signed two months before Johnson &

Johnson was added as a party in the Amended Complaint (Doc. 7). (Doc. 100, at p. 2).

Under Federal Rule of Civil Procedure 4(d)(1), waiver requires notice to a defendant,

which Johnson & Johnson was not at the time of the alleged waiver. The Court agrees.

Johnson & Johnson was not a defendant prior to being added in the Amended



                                           2
       Case 3:17-cv-01103-BAJ-EWD       Document 103          07/13/20 Page 3 of 4




Complaint, and at no point in well over two years since that time has Plaintiff

perfected service upon Johnson & Johnson. As such, the Court finds that Johnson &

Johnson should likewise be dismissed for failure to perfect service.

      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation and hereby adopts its findings of fact, conclusions of law, and

recommendation in part.

      IT   IS   ORDERED         that   the       Magistrate     Judge’s   Report     and

Recommendation (Doc. 92) is ADOPTED IN PART as the Court’s opinion herein.

      IT IS FURTHER ORDERED that the Motion to Dismiss (Doc. 86) is

GRANTED.

      IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants

Raman Singh, Preety Singh, and Jonathan Roundtree, and Johnson & Johnson are

DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Amend

(Doc. 80) is GRANTED.




                                             3
      Case 3:17-cv-01103-BAJ-EWD    Document 103      07/13/20 Page 4 of 4




     IT IS FURTHER ORDERED that Plaintiff’s claims against Defendants

James LeBlanc, Timothy Hooper, Louisiana Health Care Systems, and the United

States Federal Drug Administration are DISMISSED WITH PREJUDICE.


                             Baton Rouge, Louisiana, this 13th day of July, 2020



                                   _____________________________________________
                                   JUDGE BRIAN A. JACKSON
                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA




                                      4
